OPINION — AG — THE USE OF BALLOTS UPON WHICH THE NAMES OF THE CANDIDATES WERE NOT PRINTED, AND WHICH REQUIRED A SCHOOL DISTRICT ELECTOR TO WRITE IN THE NAME OF THE PARTICULAR CANDIDATE FOR WHOM HE DESIRES TO VOTE, AND THE ACTIVITIES OF THE SCHOOL SUPERINTENDENT OF SCHOOLS IN MAKING THE ARRANGEMENTS FOR THE ELECTION OFFICIALS, COLLECTING BALLOTS FROM THE POLLING PLACES, AND SUPERVISING THE COUNTING OF THE VOTES, ETC., DID NOT INVALIDATE THE ELECTION TO WHICH YOU REFER. CITE: 70 O.S.H. 1-18, 70 O.S.H. 4-12 (J. H. JOHNSON)